Title: From James Madison to Jonathan Williams, 15 July 1809
From: Madison, James
To: Williams, Jonathan


Dear Sir
Washington July 15. 1809
Your favor of Feby. 23. has remained so long unanswered that I ought to state, in apology, that as I foresaw the Summer Session, would be inattentive to objects not within its particular purview, I did not enter into your idea, of presenting to it, the subject of the Military Academy. To the influence of this consideration at the time, and afterwards to the occupations of a busy period, I must trust for your indulgence.
I now readily accede to your proposal of making such a Report as was made to Mr. Jefferson, to be disposed of as occasions may invite. The advantage to the Military Academy, of fixing it a[t] the seat of Govt. seems obvious; yet a different biass with some, seconded by peculiarities of opinion in others, may retard if not prevent the change. I shall take pleasure in being considered in the relation to the Society which a clause in its Constitution provides for; being strongly impressed with the importance of its objects.
I take this occasion of making my acknowledgments for the Diploma which was confided to the Delivery of Majr. Rogers; and beg leave to trouble you with 25 Dollrs. for the Treasur[er] of the Society; being the full sum called for by his Circular letters to the Members. Be pleased to accept assurances of my esteem & friendly wishes.
James Madison
